     Case 3:21-cv-00283-MMD-CLB Document 14 Filed 08/10/21 Page 1 of 5


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     SALVADOR A. ONAS, III, et al.,                     Case No. 3:21-cv-00283-MMD-CLB

7                                    Plaintiffs,                     ORDER
             v.
8
      LENNAR RENO, LLC dba LENNAR
9     HOMES,

10                                Defendants.

11

12   I.     SUMMARY

13          Plaintiffs Salvador A. Onas, III, Heather R. Oneal-Onas, Latricia Lord, and Nicole

14   Papke aka Nichole Vanvalkenberg filed a lawsuit alleging breach of warranty and

15   negligence claims against Defendant Lennar Reno, LLC. (ECF No. 1-2 (“Complaint”).)

16   Defendant removed to this Court. (ECF No. 1.) Before the Court is Plaintiffs’ motion to

17   remand. (ECF No. 9 (“Motion”).) Because Defendant has demonstrated the Court has

18   subject-matter jurisdiction over this case, the Court will deny the Motion.

19   II.    BACKGROUND

20          Plaintiffs are the owners of three single-family homes in the Casa Bella subdivision

21   Reno, NV. (ECF Nos. 1-2 at 3-5; 9 at 1.) Defendant was the developer and general

22   contractor during the construction of the homes in question. (ECF No. 9 at 1.) Plaintiffs

23   allege that the homes were defectively constructed (ECF No. 1-2 at 4) and seek damages

24   via various state-law claims (id. at 5-9).

25   III.   LEGAL STANDARD

26          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

27   only over matters authorized by the Constitution and Congress. See U.S. Const. art. III,

28   § 2, cl. 1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
     Case 3:21-cv-00283-MMD-CLB Document 14 Filed 08/10/21 Page 2 of 5


1    (1994). A suit filed in state court may be removed to federal court if the federal court would

2    have had original jurisdiction over the suit. See 28 U.S.C. § 1441(a). However, courts

3    strictly construe the removal statute against removal jurisdiction, and “[f]ederal jurisdiction

4    must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus

5    v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (emphasis added, citation omitted). The

6    party seeking removal bears the burden of establishing federal jurisdiction. See Durham

7    v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).

8           Removal procedure of a civil action from a state to federal court is set forth in 28

9    U.S.C. § 1446. Courts look to the “four corners of the initial pleadings or subsequent

10   papers” when determining when the defendant had notice of grounds for removal. Harris

11   v. Bankers Life & Cas. Co., 425 F.3d 689, 691 (9th Cir. 2005) (quoting Lovern v.

12   GMC, 121 F.3d 160, 162 (4th Cir. 1997)). “[S]ubjective knowledge or a duty to make

13   further inquiry” is not required of a removing defendant. Id. at 694.

14   IV.    DISCUSSION

15          Plaintiffs allege that the Court lacks subject-matter jurisdiction over this case. (ECF

16   No. 9.) Specifically, Plaintiffs assert that complete diversity is not met because Defendant

17   is a Nevada entity, and all Plaintiffs are residents of Nevada. (Id. at 9.) Plaintiffs further

18   allege the amount in controversy does not exceed more than $75,000 for any singular

19   plaintiff. (Id. at 4.) Defendants dispute both claims. (ECF No. 12) The Court agrees with

20   Defendants.

21          A.     Complete Diversity

22          Plaintiffs argue that Defendant is a Nevada entity. (ECF No. 9 at 3.) To support

23   this assertion, Plaintiffs offer evidence that Lennar Reno, LLC’s vice president and

24   controller are citizens of Nevada. (Id. at 3; ECF Nos. 9-1, 9-3, 9-4, 9-5.) Defendant

25   responds that as a limited-liability company, its citizenship is determined by that of its

26   owners and members. (ECF No. 12 at 3.) Defendant further demonstrates that its sole

27   member is an LLC, whose sole member is an LLC, whose sole member is Lennar Homes

28   of California, Inc., a California corporation with its principal place of business in Florida.

                                                   2
     Case 3:21-cv-00283-MMD-CLB Document 14 Filed 08/10/21 Page 3 of 5


1    (ECF Nos. 12 at 3-4; 12-2.) Defendant argues that Plaintiffs evidence relates to its

2    employees, not the citizenship of its sole-member, and is therefore inapposite. (ECF No.

3    12 at 4.) The Court agrees.

4           “[A]n LLC is a citizen of every state of which its owners/members are citizens.”

5    Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

6    Defendant has one member, Lennar Pacific Properties Management, LLC. (ECF No. 12-

7    2 at 2, 9.) Lennar Pacific Properties Management, LLC, has one member, Lennar Pacific

8    Properties, LLC. (Id. at 3.) Lennar Pacific Properties, LLC, has one member, Lennar

9    Homes of California, Inc. (Id.) Lennar Homes of California is incorporated in California

10   and has its principal place of business in Miami, Florida. (Id. at 3, 13-14.) Accordingly,

11   Defendant is a citizen of California and Florida.

12          Plaintiffs’ counterarguments do not respond to Defendants’ evidence of its

13   member’s citizenship. In their reply, Plaintiffs argue that in another case, Lennar Reno,

14   LLC’s members were relevant, but that here, Lennar is managed by individuals. (ECF No.

15   13 at 2.) But Defendant submits a sworn declaration from Mark Sustana, a managing

16   officer of Lennar Reno, LLC, detailing the nested LLCs that link Defendant back to Lennar

17   Homes of California, Inc. (ECF No. 12-2 at 2-2.) Sustana’s declaration was filed in this

18   case, with this case number as its caption, referencing these parties. (Id.) Moreover, as

19   Plaintiffs themselves point out in boldface, the citizenship of a manager of an LLC is not

20   relevant nor determinative of the citizenship of the LLC. (ECF No. 13 at 2.)

21          Because Plaintiffs are residents of Nevada, and Defendant is not a citizen of

22   Nevada, the Court finds there is complete diversity of parties.

23          B.     Amount in Controversy

24          Plaintiffs next argue that the amount in controversy is not satisfied because their

25   complaint only alleges each claim exceeds $50,000. (ECF No. 9 at 4.) Defendants dispute

26   that the amount in controversy is not met, arguing that evaluations of similar alleged

27   defects in the same subdivision resulted in repair estimates averaging over $125,000 per

28   home. (ECF No. 12 at 5; 12-1 at 19.) In the Petition, Defendant references the estimated

                                                  3
     Case 3:21-cv-00283-MMD-CLB Document 14 Filed 08/10/21 Page 4 of 5


1    costs in the related lawsuit to support its assertion that “it is more likely than not that the

2    amount in controversy exceeds $75,000” (ECF No. 1 at 3) and submits supporting

3    extrinsic evidence in its opposition to Plaintiffs’ Motion (ECF No. 12-2 at 9). Plaintiffs

4    assert this evidence is not relevant because it deals with different homes not at issue in

5    this litigation, and that Defendant can cite to nothing in the record to support an amount

6    in controversy greater than $75,000 per plaintiff. (ECF No. 13 at 3.) The Court agrees

7    with Defendant that the amount in controversy is likely greater than $75,000 per plaintiff.

8           Where a defendant removes a plaintiff’s state action on the basis of diversity

9    jurisdiction, the defendant must either: (1) demonstrate that it is facially evident from the

10   plaintiff’s complaint that the plaintiff seeks in excess of $75,000, or (2) prove, by a

11   preponderance of the evidence, that the amount in controversy meets the jurisdictional

12   limit. Valdez v. Allstate Ins. Co., 372 F.3d 1115 (9th Cir. 2004). Under a preponderance

13   of the evidence standard, a removing defendant must “provide evidence establishing that

14   it is ‘more likely than not’ that the amount in controversy exceeds” the jurisdictional

15   minimum. Id. at 1117 (citations omitted). In considering what evidence may be considered

16   under (2) above, the Ninth Circuit has adopted the “practice of considering facts

17   presented in the removal petition as well as any ‘summary-judgement-type evidence

18   relevant to the amount in controversy at the time of removal.’” Matheson v. Progressive

19   Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v. State Farm

20   Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).

21          Plaintiffs never argue nor stipulate that their claims will not meet the amount in

22   controversy. Instead, they rely on the formalistic argument that their complaint alleges

23   damages only “in excess of $50,000.”1 (ECF No. 9 at 4.) Defendant has demonstrated

24   that each Plaintiff’s damages are, more likely than not, in excess of $75,000. The Court

25
            1The   Court notes that pleading damages “in excess of $50,000” is common
26   practice in Nevada state court, due to the jurisdictional cut-off for the state’s mandatory
     short-trial program. See Rules Governing Alternative Dispute Resolution, B. Nevada
27   Arbitration Rules, Rule 3(A) (“All civil cases commenced in the district courts that have a
     probable jury award value not in excess of $50,000 per plaintiff, exclusive of interests and
28   costs, and regardless of comparative liability, are subject to the program . . .”), available
     at https://www.leg.state.nv.us/courtrules/RGADR.html.
                                                   4
     Case 3:21-cv-00283-MMD-CLB Document 14 Filed 08/10/21 Page 5 of 5


1    is not persuaded that evidence of damages to seventeen homes within the same

2    subdivision subject to the same alleged construction defects is not relevant to this suit.

3    (ECF No. 12-1 at 19.) The estimate of cost to repair alone is greater than $75,000 for all

4    but three of those homes. (Id.) While it is possible that each Plaintiff’s recovery will be

5    under $75,000, Plaintiff’s ultimate recovery is not the question before the Court.

6    Defendant has demonstrated by a preponderance of the evidence that the amount in

7    controversy is met.

8           Accordingly, the Court finds that it does have subject-matter jurisdiction over this

9    case. Plaintiff’s Motion will therefore be denied.

10   V.     CONCLUSION

11          The Court notes that the parties made several arguments and cited to several

12   cases not discussed above. The Court has reviewed these arguments and cases and

13   determines that they do not warrant discussion as they do not affect the outcome of the

14   motion before the Court.

15          It is therefore ordered that Plaintiffs’ motion to remand (ECF No. 9) is denied.

16          DATED THIS 10th Day of August 2021.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27
28

                                                   5
